DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 20, 27, 32 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and computer-readable media to display bills, the bills are related, coded and compared, which is a way for clients to manage the sales activities . This judicial exception is not integrated into a practical application because the claims do not integrate any element, the method, as well as the method being executed on the media, simply "cause" the display, therefore they are not actively displaying any information, as well as passively allowing actions to happen. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not add additional elements that amount to significantly more than the exception, since the methods passively cause action on display devices, an on hardware.
Dependent claims 21-26, 28-31 and 33-35, do not add any additional elements, and therefore are rejected for the same reasons as their independent claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 20-39 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by US 2008/0249936 A1 Miller et al.

Regarding claim 20, Miller discloses a computer-implemented method for causing display of a plurality of bills, each bill having a corresponding due date (Miller Para. [0012] the system is displayed; Para. [0097] bill analysis), the method comprising: causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills (Miller Para. [0065-0067] display of bill timelines; Para. [0099] the bills comprise identifiers for vendors, categories, clients, etc.; Fig. 10A, display of bills in rows, with account identifiers); causing display of due date indicators in the rows graphically representing the due dates of each respective bill relative to a timeline (Miller Para. [0097]due date is one of the used data points); Fig. 10A, the first two columns list the due date for the respective row), and wherein the account identifier for each bill is visually coded by display of at least one of a background color, fill pattern, or line segment color that specifies status of the respective bill (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

(Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment).

Regarding claim 22, Miller discloses the computer-implemented method of claim 21, wherein the payment status of the respective bill is color-coded (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 23, Miller discloses the computer-implemented method of claim 21, wherein the payment status of the respective bill is visually coded as an icon (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 24, Miller discloses the computer-implemented method of claim 20, further including assigning a color to one of a segment of the timeline and the due date indicator for the respective bill, based on a condition selected from the (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 25, Miller discloses the computer-implemented method of claim 20, further including, responsive to receiving a user request, causing display of a billing history for a selected account (Miller Para. [0106] the history may be analyzed to determine past payments; Para. [0118] the system may be accessed by the client and may be used to manage payments, and display history of bills; Fig. 10A, 11A, 11B).

Regarding claim 26, Miller discloses the computer-implemented method of claim 20, further including, in addition to causing display of the plurality of bills, causing display of rows that include a plurality of anticipated bills in accounts that were paid periodically in prior periods, for which no current bill has been registered (Miller Para. [0062] the client database may include previous payments and use that information to extrapolate expected future payments, as well as the expected future payment dates, which would create a profile).

Regarding claim 27, Miller discloses a non-transitory computer-readable media including computer instructions that, when loaded on hardware, cause the (Miller Para. [0012] the system is displayed; Para. [0054] computer comprising servers and computer-executable instructions; Para. [0097] bill analysis), each bill having a corresponding due date, the method comprising: causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills (Miller Para. [0065-0067] display of bill timelines; Para. [0099] the bills comprise identifiers for vendors, categories, clients, etc.; Fig. 10A, display of bills in rows, with account identifiers); causing display of due date indicators in the rows graphically representing the due dates of each respective bill relative to a timeline (Miller Para. [0097]due date is one of the used data points); Fig. 10A, the first two columns list the due date for the respective row), and wherein the account identifier for each bill is visually coded by display of at least one of a background color, fill pattern, or line segment color that specifies status of the respective bill (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 28, Miller discloses the non-transitory computer-readable media of claim 27, further causing the hardware to be configured to cause visual coding of a payment status of the respective bill (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment).

Regarding claim 29, Miller discloses the non-transitory computer-readable media of claim 28, wherein the payment status of the respective bill is color-coded (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 30, Miller discloses the non-transitory computer-readable media of claim 28, wherein the payment status of the respective bill is visually coded as an icon (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 31, Miller discloses the non-transitory computer-readable media of claim 27, further causing the hardware to be configured to assign a color to one of a segment of the timeline and the due date indicator for the respective bill, based on a condition selected from the set comprising: paid, unpaid, size of payment, and autopay set (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 32, Miller discloses a computer-implemented method for causing display of a plurality of bills, each bill having a corresponding due date (Miller Para. [0012] the system is displayed; Para. [0097] bill analysis), the method comprising: causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills (Miller Para. [0065-0067] display of bill timelines; Para. [0099] the bills comprise identifiers for vendors, categories, clients, etc.; Fig. 10A, display of bills in rows, with account identifiers); causing display of due date indicators in the rows graphically representing the due dates of each bill the respective bill against a timeline, wherein the rows share a common timeline and visual alignment timeline (Miller Para. [0097] due date is one of the used data points); Fig. 10A, the first two columns list the due date for the respective row, column 1 visually indicates the month by a number, and then followed by column 2, the day within the month, therefore the rows may be compared visually and quickly); and further causing display, for a plurality of the bills, of control items comprising at least one of a link and a button, the items operative to cause display of at least parts of underlying bill source of respective bills or operative to cause display of a bill payment dialogue for the respective bills (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 33, Miller discloses the computer-implemented method of claim 32, further including assigning a color to one of a segment of the timeline and the due date indicator for the respective bill, based on a condition selected from the set comprising: paid, unpaid, size of payment, and autopay set (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 34, Miller discloses the computer-implemented method of claim 32, further including, responsive to receiving a user request, causing display of a billing history for a selected account (Miller Para. [0106] the history may be analyzed to determine past payments; Para. [0118] the system may be accessed by the client and may be used to manage payments, and display history of bills; Fig. 10A, 11A, 11B).

Regarding claim 35, Miller discloses the computer-implemented method of claim 32, in addition to causing display of the plurality of bills, causing display of rows that include a plurality of anticipated bills in accounts that were paid periodically in prior periods, for which no current bill has been registered (Miller Para. [0062] the client database may include previous payments and use that information to extrapolate expected future payments, as well as the expected future payment dates, which would create a profile).

Regarding claim 36, Miller discloses a non-transitory computer-readable media including computer instructions that, when loaded on hardware, cause the hardware to be configured to implement a method for causing display of a plurality of bills (Miller Para. [0012] the system is displayed; Para. [0054] computer comprising servers and computer-executable instructions; Para. [0097] bill analysis), each bill having a corresponding due date, the method comprising: causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills (Miller Para. [0065-0067] display of bill timelines; Para. [0099] the bills comprise identifiers for vendors, categories, clients, etc.; Fig. 10A, display of bills in rows, with account identifiers); causing display of due date indicators in the rows graphically representing the due dates of each bill the respective bill against a timeline, wherein the rows share a common timeline and visual alignment (Miller Para. [0097] due date is one of the used data points); Fig. 10A, the first two columns list the due date for the respective row, column 1 visually indicates the month by a number, and then followed by column 2, the day within the month, therefore the rows may be compared visually and quickly); and further causing display, for a plurality of the bills, of control items comprising at least one of a link and a button, the items operative to (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 37, Miller discloses the non-transitory computer-readable media of claim 36, further causing the hardware to be configured to assign a color to one of a segment of the timeline and the due date indicator for the respective bill, based on a condition selected from the set comprising: paid, unpaid, size of payment, and autopay set (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 38, Miller discloses the non-transitory computer-readable media of claim 36, further causing the hardware to be configured to, responsive to receiving a user request, cause display of a billing history for a selected account (Miller Para. [0106] the history may be analyzed to determine past payments; Para. [0118] the system may be accessed by the client and may be used to manage payments, and display history of bills; Fig. 10A, 11A, 11B).

Regarding claim 39, Miller discloses the non-transitory computer-readable media of claim 27, further causing the hardware to be configured to, in addition to causing display of the plurality of bills, causing display of rows that include a plurality of anticipated bills in accounts that were paid periodically in prior periods, for which no current bill has been registered (Miller Para. [0062] the client database may include previous payments and use that information to extrapolate expected future payments, as well as the expected future payment dates, which would create a profile).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 6,578,015 B1 teaches paying a singular bill online (Haseltine Abstract); US 7,958,049 B2 teaches paying bills electronically, but fails to explicitly disclose the display timeline (Jamison Abstract) and US 6,519,571 B1 Guheen et al teaches managing the timeline of bill payments (Guheen Abstract).
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Regarding Statutory and Non-Statutory Double Patenting, Claim 27-31 and 36-39, Examiner note the terminal disclaimer submitted. Applicant’s arguments, see Pg. 7-8, filed 11/20/2020, with respect to Claims 20-39 have 

Regarding 101, Examiner notes that the causing of display does not integrate the abstract idea into a practical application. The method defines steps to create a graph using bill information, the graphical user interface is not presented in a way other than passively presenting this information. It is not integrated and used as more than a computer the abstract idea is implemented on. Therefore, the 101 rejection is maintained.
Regarding 102, Applicant specifically points to the limitation “display of due date indicators in the rows graphically representing the due dates of each respective bill relative to a timeline” and that this limitation is not found within Miller. Examiner respectively disagrees, as shown in Miller Para. [0097] and Fig. 10A, the table is able to display due dates of each respective bill, within their own rows, and those rows are listed from the closest due date to furthest, which is a timeline that those bills need to be paid, or that payment should be received. Therefore, Miller is able to teach the limitation of claim 20, 27, 32 and 36, and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687